Title: From George Washington to Arthur Young, 12 December 1793
From: Washington, George
To: Young, Arthur


          
            Sir,
            Philadelphia 12th Decembr 1793
          
          I wrote to you three months ago, or more, by my late secretary and friend, Mr Lear; but as his departure from this Country for Great Britain,
            was delayed longer than he or I expected, it is at least probable that that letter will
            not have reached your hands at a much earlier period than the one I am now writing.
          At the time it was written, the thoughts which I am now about to disclose to you were
            not even in embryo; and whether, in the opinion of others, there be impropriety, or not,
            in communicating the object which has given birth to them, is not for me to decide. My
            own mind reproaches me with none, but if yours should view the subject differently, burn
            this letter and the draught which accompanies it, and the whole
            matter will be consigned to oblivion.
          All my landed property East of the Apalachian Mountains is under Rent, except the
            Estate called Mount Vernon. This, hitherto, I have kept in my own hands; but from my
            present situation; from my advanced time of my life; from a wish to live free from care,
            and as much at my ease as possible during the remainder of it; & from other causes
            which are not necessary to detail, I have, latterly, entertained serious thoughts of
            letting this estate also—reserving the mansion house farm for my own
            residence—occupation—and amusement in agriculture—provided I can obtain what in my own
            judgment, and in the opinion of others whom I have consulted the low Rent which I shall
            mention hereafter—& provided also I can settle it with good
            farmers.
          The quantity of ploughable land (including meadows)—the relative situation of the farms
            to one another; and the division of these farms into seperate inclosures; with the
            quantity & situation of the Woodland appertaining to the tract, will be better
            delineated by the sketch herewith sent (which is made from actual surveys, subject
            nevertheless to revision & correction) than by a volume of words.
          No estate in United America is more pleasantly situated than this—It lyes in a high,
            dry & healthy country, 300 miles by water from the Sea—and, as you will see by the
            plan, on one of the finest Rivers in the world. Its margin is washed by more than ten
            miles of tidewater; from the bed of which, and the enumerable coves, inlets & small
            marshes with which it abounds, an inexhaustable fund of rich mud may be drawn as a
            manure; either to be used seperately, or in a compost, according to the Judgment of the
            farmer. It is situated in a latitude between the extremes of heat & cold, and is the
            same distance by land & water, with good roads & the best navigation (to &)
            from the Federal City, Alexandria & George town; distant from the first twelve, from
            the second nine, and from the last sixteen miles. The federal City in the year 1800,
            will become the seat of the general Goverment of the United States. It is increasing
            fast in buildings, and rising into consequence; and will, I have no doubt, from the
            advantages given to it by nature, and its proximity to a rich interior country and the
            western territory, become the emporium of the United States.
          
          The Soil of the tract I am speaking, is a good loam, more inclined however to Clay than
            sand. From use, and I might add abuse, it is become more & more consolidated, and of
            course heavier to work. The greater part is a greyish clay—some
            part is a dark mould—a very little is inclined to sand—and scarcely any to stone. A
            husbandmans wish would not lay the farms more level than they are, and yet some of the
            fields (but in no great degree) are washed into gullies, from which all of them have
            not, as yet, been recovered.
          This River, which encompasses the land the distance abovementioned, is well supplied
            with various kinds of fish at all seasons of the year; and in the Spring with the
            greatest profusion of Shad, Herring, Bass, Carp, Perch, Sturgeon &ca. Several
            valuable fisheries appertain to the estate; the whole shore in short is one entire
            fishery.
          There are, as you will perceive by the plan, four farms besides that at the Mansion
            house: these four contain 3260 acres of cultivable land—to which some hundreds more,
            adjoining, as may be seen, might be added, if a greater quantity should be required—but
            as they were never designed for, so neither can it be said they are calculated to suit
            tenants of either the first, or of the lower class; because those who have strength
            & resources proportioned to farms of from 500 to 1200 acres (which these contain) would hardly be contented to live in such
            houses as are there on—and if they were to be divided and subdivided, so as to
            accomodate tenants of small means—say from 50 to one or 200 acres, there would be none;
            except on the lots which might happen to include the present dwelling houses of my
            Overlookers (called Bailiffs with you), Barns, & Negro Cabins. Nor would I chuse to
            have the woodland (already too much pillaged of its timber) ransacked for the purpose of
            building many more. The soil, howevr, is excellent for Bricks, or for Mud walls; and to
            the buildings of such houses there wd be no limitation, nor to that of thatch for the
            cover of them. The towns already mentioned (to those who might incline to encounter the
            expence) are able to furnish scantling, plank and shingles to any amount, and on
            reasonable terms; and they afford a ready market also for the produce of the land.
          On what is called Union farm (containing 928 acres of arable & Meadow) there is a
            newly erected Brick Barn equal perhaps to any in America, & for
            conveniences of all sorts particularly for sheltering & feeding horses, cattle
            &ca scarcely to be exceeded any where. A new house is now building in a central
            position, not far from the Barn, for the Overlooker; which will have two Rooms 16 by 18
            feet below and one or two above nearly of the same size. Convenient thereto is
            sufficient accomodation for fifty odd Negroes (old & young); but these buildings
            might not be thought good enough for the workmen, or day labourers of your Country.
            Besides these, a little without the limits of the farm (as marked in the Plan) are one
            or two other houses very pleasantly situated; and which, in case this farm should be
            divided into two (as it formerly was) would answer well for the Eastern division. The
            buildings thus enumerated are all that stand on the premises.
          Dogue run farm (650 acres) has a small but new building for the Overlooker—one room
            only below, and the same above, about 16 by 20 each; decent and comfortable for its
            size. It has also covering for forty odd negroes, similar to what is mentioned on Union
            farm. It has a new circular barn now finishing on a new construction; well calculated,
            it is conceived, for getting grain out of the straw more expeditiously than in the usual
            mode of threshing. There are good sheds also erecting, sufficient to cover 30 work
            horses and Oxen.
          Muddy hole farm (476 acres) has a house for the Overlooker, in size & appearance,
            nearly like that at Dogue run; but older. The same kind
            of covering for about thirty negroes—and a tolerable good barn, with stables for the
            work horses.
          River farm which is the largest of the four, and seperated from the others by little
            hunting Creek (contains 1207 acres of ploughable land)—has an Overlookers Ho. of one
            large & two small rooms below, and one or two above; sufficient covering for 50 or
            60 Negroes like those beforementioned. A large barn & stables (gone much to decay,
            but will be replaced next year with new ones).
          I have deemed it necessary to give this detail of the buildings that a precise idea
            might be had of the conveniences and inconveniences of them; and I believe the recital
            is just in all its parts. The Inclosures are precisely, and accurately delineated in the
            plan; & the fences now are, or soon will be, in respectable order.
          
          I would let these four farms to four substantial farmers, of wealth & strength
            sufficient to cultivate them; and who would insure to me the regular payment of the
            Rents; and I would give them leases for seven or ten years, at the rate of a spanish
            milled dollar, or other money current at the time, in this country, equivalent thereto,
            for every acre of ploughable & mowable ground within the Inclosures of the
            respective farms, as marked in the plan; and would allow the tenants during that period
            to take fuel; and use timber from the Woodland to repair the buildings and to keep the
            fences in order; until live fences could be substituted in place of dead ones; but in
            this case no subtenants would be allowed.
          Or if these farms are adjudged too large, and the Rents of course too heavy for such
            farmers as might incline to emigrate, I should have no insuperable objection against
            dividing each into as many small ones as a society of them, formed for the purpose,
            could agree upon among themselves; even if it shd be by the fields as they are now
            arranged (which the plan would enable them to do)—provided such buildings as they would
            be content with, should be erected at their own expence, in the manner already mentioned. In which case as in the former, fuel, & timber
            for repairs, would be allowed; but as an inducement to parcel out my grounds into such
            small tenements, and to compensate me at the sametime for the greater consumption of
            fuel & timber, & for the trouble and expence of collecting small Rents, I should
            expect a quarter of a dollar pr acre in addition to what I have already mentioned. But
            in order to make these small farms more valuable to the occupants, and by way of
            reimbursing them for the expence of their establishment thereon, I would grant them
            leases for 15 or 18 years; although I have weighty objections to the measure, founded on my own experience of the
            disadvantage it is to the Lessor, in a Country where lands are rising every year in
            value. As an instance in proof, about 20 years ago I gave leases for three lives, in
            land I held above the blue Mountain, near the Shanondoah River, Seventy miles from
            Alexandria or any shipping port, at a Rent of one shilling pr Acre (no part being then
            cleared) and now land of similar quality in the vicinity, with very trifling
            improvements thereon, is renting currently at five & more shillings pr acre &
            even as high as 8/.
          My motives for letting this estate having been avowed, I will add,
            that the whole (except the Mansion house farm) or none, will be parted with, and that
            upon unequivocal terms; because my object is to fix my income (be it what it may) upon a
            solid basis in the hands of good farmers; because I am not
            inclined to make a medley of it; and above all, because
            I could not relinquish my present course without a moral certainty of the substitute
            which is contemplated: for to break up these farms—remove my Negroes—and to dispose of
            the property on them upon terms short of this would be ruinous.
          Having said thus much, I am disposed to add further, that it would be in my power, and
            certainly it would be my inclination (upon the principal above) to accomodate the
            wealthy, or the weak handed farmer (and upon reasonable terms) with draught horses,
            & working mules & Oxen; with cattle, Sheep & Hogs; and with such impliments
            of husbandry if they should not incline to bring them themselves, as are in use on the
            farms. On the four farms there are 54 draught horses, 12 working Mules, and a sufficiency of Oxen, broke to the yoke—the precise number
            I am unable at this moment to ascertain as they are comprehended in the agregate of the
            black cattle. Of the latter there are 317. Of sheep 634 of hogs many, but as these run
            pretty much at large in the Woodland (which is all under fence) the number is uncertain.
            Many of the Negroes, male & female, might be hired by the year as labourers, if this
            should be preferred to the importation of that class of people; but it deserves
            consideration how far the mixing of whites & blacks together is advisable;
            especially where the former, are entirely unacquainted  with the latter.
          If there be those who are disposed to take these farms in their undevided state, on the
            terms which have been mentioned; it is an object of sufficient magnitude for them, or
            one of them in behalf of the rest, to come over & investigate the premises
            thoroughly, that there may be nothing to repro[ac]h themselves or me with if (though
            unintentionally) there should be defects in any part of the information herein given—or
            if a society of farmers are disposed to adventure, it is still more incumbent on them to
            send over an Agent for the purposes abovementioned: for with me the measure must be so
            fixed as to preclude any cavil or discussion thereafter. And it may not be malapropos to
            observe in this place, that our Overlookers are generally engaged, & all the
            arrangements for the ensuing Crops are made before the first of
            September in every year; it will readily be perceived then, that if this period is
            suffered to pass away, it is not to be regained until the next year. Possession might be
            given to the Newcomers at the Season just mentioned to enable them to put in their grain
            for the next Crop; but the final relinquishment could not take place until the Crops are
            gathered; which, of Indian Corn (maiz) seldom happens ’till toward Christmas as it must
            endure hard frosts before it can be safely housed.
          I have endeavoured as far as my recollection of facts would enable me, or the documents
            in my possession allow, to give such information of the actual state of the farms as to
            enable persons at a distance to form as distinct ideas as the nature of the thing is
            susceptible short of ones own view. and having communicated the motives which have
            inclined me to a change in my System, I will announce to you the origin of them.
          First—Few Ships, of late, have arrived from any part of G: Britain or Ireland without a
            number of emigrants, and some of them, by report, very respectable & full handed
            farmers. A number of others, they say, are desirous of following; but are unable to
            obtain passages; but their coming in that manner, even if I was apprised of their
            arrival in time, would not answer my views for the reason already assigned—and which, as
            it is the ultimatum at present, I will take the liberty of repeating—namely—that I must
            carry my plan into complete execution, or not attempt it; and
            under such auspices too as to leave no doubt of the exact fulfilment—and
          2dly because from the number of letters which I have received myself (& as it would
            seem from respectible people) enquiring into matters of this sort, with intemations of
            their wishes and even intention of migrating to this County, I can have no doubt of
              succeeding—But I have made no reply to these
            enquiries, or if any, in very general terms, because I did not want to engage in
            corrispondences of this sort with persons of whom I had no knowledge, nor indeed leizure
            for them if I had been so disposed.
          I shall now conclude as I began, with a desire, that if you see any impropriety in
            making these sentiments known  to that class of
            people who might wish to avail themselves of the occasion, that it may be mentioned. By a law, or by some regulation of your government,
            Artizans I am well aware, are laid under restraints; and for this
            reason I have studiously avoided any overtures to Mechanics although my occasions called
            for them—But never having heard that difficulties were thrown in the way of Husbandmen
            by the Government, is one reason for my bringing this matter to your view—a 2d is, that
            having, yourself expressed sentiments which shewed that you had cast an eye towards this
            Country, & was not inattentive to the welfare of it, I was led to make my intentions
            known to you, that if you, or your friends were disposed to avail yourselves of the
            knowledge, you might take prompt measures for the execution. and 3dly I was sure if you
            had lost sight of the object yourself, I could, nevertheless rely upon such information
            as you might see fit to give me, and upon such characters too as you might be disposed
            to recommend.
          Lengthy as this epistle is, I will crave you patience while I add, that it is written
            in too much haste, and under too great a pressure of public business at the commencement
            of an important session of Congress to be correct or properly digested. But the season
            of the year & the apprehension of Ice are hurrying away the last vessel bound from
            this Port to London. I am driven therefore to the alternative of making the matter known
            in this hasty manner, & giving a rude sketch of the farms, which is the subject of
            it—or to encounter delay, the first I preferred. It can hardly be necessary to add,
            that, I have no desire that any formal promulgation of these
            sentiments should be made. To accomplish my wishes,
            in the manner herein expressed would be agreeable to me, and in a way that cannot be
            exceptionable wd be more so. With much estm & regd—I am—Sir Yr Most Obedt Servt
          
            Go: Washington
          
        